DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,939,382. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-40 of the instant application are encompassed by the limitations of the claims 1-21 of the U.S. Patent No. 10,939,382.

Listed the independent of the claim 1 of the instant application below:
1.          A method comprising: receiving, by a wireless device, downlink control information (DCI) comprising: 
             a plurality of power control commands for preempted resources; and 
             a plurality of sets of uplink preemption indicators, wherein each set of uplink preemption indicators: is associated with a power control command of the plurality of the power control commands; and
             indicates which one or more uplink resources, of a set of uplink resources, are preempted; and 
             after receiving the DCI, transmitting, based on a power control command of the plurality of the power control commands, uplink data via at least one first preempted uplink resource of a first set of uplink resources indicated by a first set of uplink preemption indicators of the plurality of sets of uplink preemption indicators.

Listed the independent of the claim 1 and dependent claims 6, 9 and 12 of the U.S. Patent No. 10,939,382 below:
1.  A method comprising: receiving, by a wireless device, downlink control information (DCI) comprising: 
          a plurality of uplink preemption indicators indicating uplink resources that are preempted; and  
           a plurality of power control commands associated with the uplink resources;  
          determining, based on a first power control command of the plurality of power control commands and a first uplink preemption indicator of the plurality of uplink preemption indicators, an adjusted transmission power associated with transmission, via at least one first resource of the uplink resources, of a first portion of uplink data;  
          transmitting, using the adjusted transmission power and via the at least one first resource, the first portion of the uplink data; and 
         dropping, based on a second power control command of the plurality of power control commands and a second uplink preemption indicator of the plurality of uplink preemption indicators, a scheduled transmission, of a second portion of the uplink data, associated with at least one second resource of the uplink resources.

6. The method of claim 1, wherein the first uplink preemption indicator comprises a plurality of preemption indicator values each associated with a different uplink resource of the uplink resources.

9. The method of claim 8, further comprising receiving, during a first time interval, second DCI comprising the third power control command.

12. The method of claim 11, wherein the uplink preemption indicator indicates a second uplink radio resource of the plurality of uplink radio resources that is preempted.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                              July 13, 2022